Title: Notes on Benjamin Johnson’s Lands Adjacent to Poplar Forest, [ca. 1 December 1812]
From: Jefferson, Thomas
To: 


          ca. 1 Dec. 1812 

          
            
              
            
         
              
            
               
               
               
               
                
               Mary Bradley
             Exec of Absalom Bradley 
            
         
              }
              1808. Jan. 23.
            
            
              
              
            to
              114½ as
         
            
      
            
              
              Benjamin Johnson
            
      
            
              
              in Bedford & Campbell
         
            
      
            
              
              on both sides of Tomahawk cr.
         
            
      
            
              
              
            
            begg at a large w.o. corner to Nichs
            
         
            
      
            
              
              
            
            Johnson on Jarvis Johnson’s line.
            
         
            
      
          
          
            
              
            ✓
         
              S. 26. E.
              15.
              
            po. [or 50]
         
              to a stake.
            
            
              
            ✓
         
              S. 4. W.
              116.
              po.
              pointers
            
            
              
            ✓
         
              N. 86. W.
              72.
              
              
            w.o. sapling
            
            
              
              N. 56. W.
              98.
              
              
            T.J’s lines
            
            
              
              along his line
            
      
            
              
            ✓
         
              N. 15. W.
              30.
              po. to falln oak ∠ to Jarvis Johnson.
            
            
              
              along his line
            
      
            
              
            ✓
         
              N. 60.° E.
              154.
              po.
              to begg
         
            
          
          
          
          
          
          
          
          
            
              
               John W. Bradley
              }
              1811. Jan. 24.
            
            
              
              to

            
            
              
              Benjamin Johnson
              57. as
            
            
              
              in Bedford & Campbell
            
            
              
              begg at a stone ∠ to Nic. & Ben Johnson
            
          
          
            
              
              S. 30. E.
              23.
              po. to the mouth of a ditch.
            
            
              
              up the same as it now runs 28. po.
            
            
              
              
              to the head at the creek
            
            
              ✓
              S. 5. E.
              72.
              po. to pointers round a b.o. stump
            
            
              ✓
              S. 16. E.
              13.
              to a w.o. on Thomson’s line.
            
            
              
              along his line
            
            
              ✓
              S. 65. W.
              138.
              po. to T.J’s line
            
            
              
              along his line
            
            
              ✓
              N. 15. W.
              140.
              po. to sd Johnson’s ∠ on T.J.’s line
            
            
              
              thence along sd Johnson’s line
            
            
              ✓
              S. 56. E.
              98.
              po. to a maple on the creek
            
            
              ✓
              S. 86. E.
              61.
              po. to pointers on the creek
            
            
              ✓
              N. 5. E.
              117.
              po to begg 
            
          
        